Citation Nr: 1625119	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  14-26 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1960 to September 1963.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before the undersigned in June 2015.  The Veteran submitted additional evidence in support of his claim in July 2015 and waived regional jurisdiction of that evidence.


FINDING OF FACT

A right ankle disability has not been diagnosed during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In March 2014, the Veteran was afforded a VA examination with regard to his claim.  The examiner completed physical examination of the Veteran and documented all findings and diagnoses.  Despite that the Veteran was unable to fully complete certain testing, such as range of motion testing, there is no indication that the examiner found the examination to be incomplete or inadequate.
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection.

At the outset, the Board finds that the competent medical evidence is against a finding that the Veteran suffers from or has suffered from a right ankle disability at any time during the appeal period.  For one, on March 2014 VA examination, thorough physical examination did not demonstrate the presence of a right ankle disability.  While it was noted that the Veteran had been diagnosed with a right ankle strain in 1961, no current diagnosis was made following examination.  X-ray of the right ankle was negative.  The examiner attributed the Veteran's reported foot/leg weakness to his back disability and left leg disability.  A March 2015 private medical record further supports this conclusion.  The Veteran reported the same or similar symptoms to this physician as he reported on VA examination and in testimony before the Board.  The physician diagnosed the Veteran with a foot disability, cavus foot structure.  No ankle disability was found or diagnosed.  The physician further stated that the Veteran's foot condition was neuromuscular and would not be related to the fracture that the Veteran sustained in 1960.  The Veteran has not submitted or identified any other evidence to show that he currently suffers from a diagnosed right ankle disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran is competent to state that he suffers from pain in the right foot/ankle, he is not competent to provide a medical diagnosis of a right ankle disability.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board has considered McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), however, despite the Veteran's diagnosis and treatment for a right ankle strain and fracture of the distal tibia many decades previously, no such diagnosis has been made during the appeal period.  Therefore, as the first element of service connection has not been met, that of a current disability, the claim must be denied.


ORDER

Service connection for a right ankle disability is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


